Citation Nr: 0802344	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-30 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for impotency.

2.  Entitlement to service connection for residuals of a 
groin injury.

3.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for residuals of 
a concussion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

At his hearing before the Board in December 2007, the veteran 
claimed to have developed a psychiatric disorder as a result 
of his inservice motor vehicle accident in January 1963.  
Additionally, at his hearing before the Board in December 
2007, the veteran raised the issue of whether new and 
material evidence had been submitted to reopen an eye 
disorder due to his inservice motor vehicle accident.  These 
issues have not been developed for appellate consideration 
and are referred to the RO for appropriate action.

The issues of entitlement to service connection for impotency 
and for residuals of a groin injury are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a 
brain concussion was denied by an unappealed March 1982 
rating decision.
  
2.  Evidence associated with the claims file since the 
unappealed March 1982 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for residuals of a 
concussion.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a concussion is not new 
and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's attempt to reopen his claim for 
entitlement to service connection for residuals of a 
concussion, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, a September 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the claim for entitlement to service 
connection for residuals of a concussion is not reopened.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also requested that the veteran provide any evidence 
in his possession that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the Board denied the veteran's initial claim 
seeking service connection for residuals of a concussion in a 
June 1974 decision.  Specifically, the Board found that the 
veteran's inservice brain concussion was acute and transitory 
in nature and not related to his post service headaches.

A subsequent claim to reopen the issue of entitlement to 
service connection for residuals of a concussion was denied 
by an unappealed March 1982 rating decision.  Notice of this 
decision was sent to the veteran that same month, and he did 
not file a timely notice of disagreement.  Accordingly, the 
March 1982 RO decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  

In December 2003, the veteran filed his present claim seeking 
to reopen the issue of entitlement to service connection for 
residuals of a conclusion.  In its February 2005 decision, 
the RO determined that new and material evidence was not 
presented to reopen the veteran's claim for entitlement to 
service connection for residuals of a concussion.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

Because the March 1982 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the March 1982 rating 
decision includes the veteran's service medical records.  The 
veteran's service medical records include treatment in 
November 1963 for injuries sustained in a motor vehicle 
accident.  These records include diagnoses of a brain 
concussion and multiple lacerations of the face.  Subsequent 
inservice treatment records were silent as to any ongoing 
complaints of or treatment for residuals of a concussion.

A post service treatment record, dated in December 1971, 
noted the veteran's complaints of seizures which had started 
two months earlier, and a history of headaches for the past 
six years.  The report concluded with a diagnosis of 
headaches due to cerebral dysrhythmia.  Subsequent post 
service records, dated in May 1972, indicated that the 
veteran was hospitalized for a period of approximately six 
weeks with a history of severe headaches.  The report 
concluded with a diagnosis of headaches of unknown etiology.  
In July 1972, the veteran underwent a VA psychiatric 
examination.  The report of this examination concluded with a 
diagnosis of no residuals of a brain concussion found.  A 
subsequent treatment report, dated in November 1972, 
indicated that the veteran had undergone a right retro 
brachial arteriogram which was entirely normal.  The report 
concluded with a diagnosis of vascular headaches.  Also 
considered at the time of the March 1982 rating decision were 
VA outpatient treatment records in 1974 and 1975.   

Evidence submitted after the unappealed 1982 rating decision 
includes post service medical records, dated from 2002 
through February 2005.  A review of these records is silent 
as to any treatment for or diagnosis of residuals of a 
concussion.  Moreover, none of the treatment reflected in 
these records was shown to be for condition attributed to the 
veteran's inservice concussion.

While this evidence is new because it was not previously 
submitted to the RO, the Board also finds that the evidence 
is not material.  The veteran's claim for entitlement to 
service connection was previously denied because VA found 
that the veteran's inservice brain concussion was acute and 
transitory in nature, and not etiologically related to the 
veteran's current complaints of headaches.  

The evidence thus does not relate to unestablished facts 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a concussion is not reopened.

In reaching its decision herein, the Board notes that the 
veteran has provided additional statements and testimony in 
support of his claim.  Specifically, he alleges that he 
continues to have headaches which he attributes to his 
inservice motor vehicle accident.  However, that this 
contention essentially repeats his initial allegations 
herein, and thus is not considered new evidence.  Moreover, 
where, as here, resolution of an issue under consideration 
turns on a medical matter, an unsupported lay statement, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  While the veteran's statements would be competent 
evidence that an injury in service occurred, he is not 
competent to diagnosis the etiology of a current medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993). 


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for residuals of a 
concussion is not reopened.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran seeks service connection for impotency and for 
residuals of a groin injury.  Based upon its review of the 
veteran's claims folder, the Board finds that there is a 
further duty to assist the veteran with his claims herein.  

A.  Impotency

At his hearing before the Board in December 2007, the veteran 
testified that he had received treatment within the past six 
months for impotency at the VA Medical Center in Columbus, 
Ohio.  These records, or an attempt to obtain these records, 
are not found in the veteran's claims folder.  Pursuant to 
the VA's duty to assist the appellant in developing evidence 
in support of his claim, the RO should, with the assistance 
of the veteran, attempt to obtain any additional records of 
treatment for his claimed impotency.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  

B.  Groin Injury

In September 1972, the RO issued a rating decision which 
denied service connection for right adductor muscle spasm.  
However, notice of this decision, mailed to the veteran in 
October 1972, failed to inform the veteran that the
RO's September 1972 decision had denied the issue of service 
connection for a right adductor muscle spasm.  Accordingly, 
the Board does not find the RO's September 1972 decision to 
be final as it relates to the veteran's current claim seeking 
service connection for a groin injury.  

In making this determination, the Board notes that if the 
October 1972 notice letter was deemed sufficient, the 
veteran's statement filed in November 1972 would constitute a 
timely notice of disagreement of this decision. See 38 C.F.R. 
§ 19.26 (2007).  Accordingly, the RO should readjudicate the 
veteran's claim for a groin injury on a de novo basis, after 
it has complied with VA's notice and assistance requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  


Accordingly, the case is remanded for the following actions:

1.  The RO must provide the veteran with 
notice as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  This 
notice must include the information 
needed to substantiate his claim of 
service connection for a groin injury; 
the evidence or information he must 
submit; the information or evidence that 
VA will obtain; and information as to 
assignment of any effective date.  The 
notice must also tell the veteran to 
submit any pertinent evidence in his 
possession.  

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
impotency and his groin injury since his 
discharge from the service in March 1964.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
Regardless of the veteran's response, the 
RO must obtain updated treatment records 
relating to the veteran from the VA 
medical clinic in Columbus, Ohio, from 
February 2005.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  The veteran must be afforded the 
appropriate VA examination(s) to determine 
the current existence and etiology of any 
impotency or groin injury residuals found.  
The claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
the following: whether any impotency or 
groin injury residuals found were caused 
by or aggravated by the veteran's military 
service, including his inservice motor 
vehicle accident in November 1963.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the remaining claims on 
appeal must be readjudicated.  In doing 
so, the veteran's claim seeking service 
connection for a groin injury must be 
adjudicated on a de novo basis.  If any 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


